



Exhibit 10.2


FIRST AMENDMENT TO THE CORPORATE OFFICE PROPERTIES TRUST 2017 OMNIBUS EQUITY AND
INCENTIVE PLAN


The Corporate Office Properties Trust 2017 Omnibus Equity and Incentive Plan
(the “Plan”) is hereby amended, effective as of November 29, 2018, as set forth
below. All capitalized terms used but not defined in this First Amendment shall
have the meanings ascribed to such terms in the Plan.


1.
Section 4 of the Plan is hereby deleted and replaced in its entirety with the
following:



SECTION 4. ELIGIBILITY


Grantees under the Plan will be such full or part-time officers or other
employees, Non-Employee Trustees and Consultants of the Company and its
Subsidiaries as are
selected from time to time by the Administrator in its sole discretion (the
“Eligible Grantees”). In order to facilitate the grant of Units under the Plan,
the Administrator may, in its sole discretion, grant Units indirectly to
Eligible Grantees through an intermediate entity.


2.
Section 13 of the Plan is hereby deleted and replaced in its entirety with the
following:



SECTION 13. Other Equity-Based Awards


The Administrator shall have the right to grant Units or any other membership or
ownership interests (which may be expressed as units or otherwise) in a
Subsidiary (or other affiliate of the Company), with any Shares being issued in
connection with the conversion of (or other distribution on account of) an
interest granted under the authority of this Section 13 to be subject to Section
3 and the other provisions of the Plan. Notwithstanding the foregoing, any cash
dividends or distributions otherwise payable pursuant to an Award granted
pursuant to this Section 13, other than an Award of Units, that remains subject
to performance based vesting, or forfeiture based on the failure to meet
performance-based conditions (i.e., conditions other than the continued service
or employment of the grantee through a certain date), must be retained by, or
repaid by the grantee to, the Company or the applicable entity granting the
Award; provided that, to the extent provided for in the applicable Award
Certificate or by the Administrator, an amount equal to such cash dividends or
distributions retained or repaid by the grantee may be paid to the grantee upon
the satisfaction or lapsing of such performance-based conditions with respect to
such Award.


3.
All other terms and conditions of the Plan shall be unchanged and remain in full
force and effect.



This First Amendment was duly adopted and approved by the Board of Trustees of
Corporate Office Properties Trust on the date first written above.


    


 

--------------------------------------------------------------------------------





        
Corporate Office Properties Trust
 
/s/ Stephen E. Budorick
Stephen E. Budorick
President & Chief Executive Officer

                        




 